PER CURIAM:
Trevor Little, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion to correct court’s erroneous delegation to the Bureau of Prisons to make payment schedule for fine imposed. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Little, No. 2:95-cr-00198, 2007 WL 1029330 (S.D.W.Va. Apr. 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.